FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 14, 2021

                                      No. 04-21-00528-CV

                                  INTEREST OF G.K.B., JR.

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021PA00020
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

        This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. The reporter’s record was due on November 29, 2021, but has not been
filed. We therefore ORDER Elva Chapa, the court reporter responsible for preparing the
reporter’s record, to file the reporter’s record on or before December 27, 2021.

       Given the time constraints governing the disposition of this appeal, requests for
extensions of time will be disfavored.


                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court